PER CURIAM.
Upon consideration of appellants’ response to the Court’s order of June 19, 2013, the Court has determined that the claim addressed by the lower tribunal in the order on appeal is inextricably intertwined with those claims left pending. Therefore, the Order on the District Board of Trustees of St. Johns River State College’s Motion for Summary Judgment is not a final order subject to immediate appeal. Accordingly, the appeal is hereby dismissed as premature.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.